DETAILED ACTION

This Office Action is in response to the Preliminary Amendment filed February 17, 2022. Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim(s) 9 and 18 is/are objected to because of the following informalities:  
Claim 9, line 6 discloses “telemetry data element has been crossed,”, the Examiner suggests “telemetry data element has been crossed.”
Claim 18, line 6 discloses “telemetry data element has been crossed,”, the Examiner suggests “telemetry data element has been crossed.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al. (US 11,397,658 B1, hereinafter Pang).

As to Claim 1, Pang discloses an Information Handling System (IHS), comprising:
at least one processor (Pang; Fig. 2); and
at least one memory coupled to the at least one processor, the at least one memory having program instructions stored thereon that, upon execution by the at least one processor (Pang; Fig. 2), cause the IHS to:
determine one or more application performance features of a target application using an application machine learning (ML) engine ((Pang; Fig. 1; [col. 9, lines 6-30]), where Pang discloses the ability to use a machine learning platform to determine performance features to optimize a service request.);
generate one or more application profile recommendations for the target application according to the determined application performance features ((Pang; Figs. 1-2; [col. 10, lines 46-56; col. 13, lines 54-67]), where Pang discloses the ability to provide recommendations to optimize the service request.);
adjust one or more settings of the IHS to optimize a performance of the target application ((Pang; [col. 9, lines 7-30]), where Pang discloses the ability to scale/adjust the settings to optimize the performance.); and
transmit the one or more application profile recommendations to a cloud server that is configured to provide a cloud service for the target application, wherein the server uses the one or more application profile recommendations to provision the service for use by the target application ((Pang; Fig. 3; [abs; col. 9, lines 7-30]), where Pang discloses based on the determined recommendations, the workload can be transferred to another cloud server to optimize the service.).

As to Claim 2, Pang discloses the IHS of claim 1, wherein the instructions are further executed to provision a communication link between the IHS and the server according to the application profile recommendations ((Pang; [col. 29, lines 11-63]), where Pang discloses the use of a communication link (i.e. cellular network) between the system.).

As to Claim 3, Pang discloses the IHS of claim 2, wherein the communication link comprises a slice of a fifth generation (5G) technology cellular network ((Pang; [col. 29, lines 11-63]), where Pang discloses the use of a communication link (i.e. cellular network) between the system.).

As to Claim 4, Pang discloses the IHS of claim 2, wherein the instructions are further executed to provision the communication link by generating a container comprising one or more network functions (NFs) (Pang; [col. 29, lines 11-63]).

As to Claim 5, Pang discloses the IHS of claim 1, wherein the server is configured to provision the service by:
determining one or more service performance features of the service using a service ML engine ((Pang; Fig. 1; [col. 9, lines 6-30]), where Pang discloses the ability to use a machine learning platform to determine performance features to optimize a service request.); 
generate one or more service profile recommendations for the service according to the determined service performance features ((Pang; Figs. 1-2; [col. 10, lines 46-56; col. 13, lines 54-67]), where Pang discloses the ability to provide recommendations to optimize the service request.); and 
adjust, using the service profile recommendations, one or more settings of the service to optimize a performance of the service ((Pang; [col. 9, lines 7-30]), where Pang discloses the ability to scale/adjust the settings to optimize the performance.).

As to Claim 6, Pang discloses the IHS of claim 5, wherein the server is further configured to:
store the service profile recommendations in a server memory (Pang; [col. 14, lines 40-57]); and
at a later point in time when a communication link between the IHS and the server is deleted and then re-established, adjust one or more settings of the service to optimize the performance of the service using the service profile recommendations ((Pang; [col. 29, lines 11-26]), where Pang discloses the ability to store and adjust the settings to optimize the performance.).

As to Claim 8, Pang discloses the IHS of claim 1, wherein the instructions are further executed to:
repeat the actions of determining the application profile recommendations ((Pang; Fig. 1; [col. 9, lines 6-30]), where Pang discloses the ability to use a machine learning platform to determine performance features to optimize a service request.),  generating the profile recommendations ((Pang; Figs. 1-2; [col. 10, lines 46-56; col. 13, lines 54-67]), where Pang discloses the ability to provide recommendations to optimize the service request.), adjusting the settings ((Pang; [col. 9, lines 7-30]), where Pang discloses the ability to scale/adjust the settings to optimize the performance.), and transmitting the application profile recommendations to the server at ongoing intervals ((Pang; Fig. 3; [abs; col. 9, lines 7-30]), where Pang discloses based on the determined recommendations, the workload can be transferred to another cloud server to optimize the service.).

As to Claim 9, Pang discloses the IHS of claim 1, wherein the instructions are further executed to:
repeat the actions of determining the application profile recommendations ((Pang; Fig. 1; [col. 9, lines 6-30]), where Pang discloses the ability to use a machine learning platform to determine performance features to optimize a service request.), generating the profile recommendations ((Pang; Figs. 1-2; [col. 10, lines 46-56; col. 13, lines 54-67]), where Pang discloses the ability to provide recommendations to optimize the service request.), adjusting the settings ((Pang; [col. 9, lines 7-30]), where Pang discloses the ability to scale/adjust the settings to optimize the performance.), and transmitting the application profile recommendations to the server when a specified threshold of at least one of the application performance features telemetry data element has been crossed ((Pang; Fig. 3; [abs; col. 9, lines 7-30]), where Pang discloses based on the determined recommendations, the workload can be transferred to another cloud server to optimize the service.).

As to Claim 10, Pang discloses the IHS of claim 1, wherein the instructions are further executed to transmit the application profile recommendations to the server using a ML hinting technique (Pang; [col. 9, lines 7-30]).

As to Claim 11, Pang discloses a method comprising:
determining, using instructions stored in at least one memory and executed by at least one processor (Pang; Fig. 2), one or more application performance features of a target application using an application machine learning (ML) engine ((Pang; Fig. 1; [col. 9, lines 6-30]), where Pang discloses the ability to use a machine learning platform to determine performance features to optimize a service request.);
generating, using the instructions, one or more application profile recommendations for the target application according to the determined application performance features ((Pang; Figs. 1-2; [col. 10, lines 46-56; col. 13, lines 54-67]), where Pang discloses the ability to provide recommendations to optimize the service request.);
adjusting, using the instructions, one or more settings of an information handling system (IHS) to optimize a performance of the target application ((Pang; [col. 9, lines 7-30]), where Pang discloses the ability to scale/adjust the settings to optimize the performance.); and 
transmitting, using the instructions, the one or more application profile recommendations to a server that is configured to provide a service for the target application, wherein the server uses the one or more application profile recommendations to provision the service for use by the target application ((Pang; Fig. 3; [abs; col. 9, lines 7-30]), where Pang discloses based on the determined recommendations, the workload can be transferred to another cloud server to optimize the service.).

As to Claim 12, Pang discloses the method of claim 11, further comprising provisioning a communication link between the IHS and the server according to the application profile recommendations ((Pang; [col. 29, lines 11-63]), where Pang discloses the use of a communication link (i.e. cellular network) between the system.).

As to Claim 13, Pang discloses the method of claim 12, further comprising provisioning the communication link by generating a container comprising one or more network functions (NFs) (Pang; [col. 29, lines 11-63]).

As to Claim 14, Pang discloses the method of claim 11, further comprising:
determining one or more service performance features of the service using a service ML engine ((Pang; Fig. 1; [col. 9, lines 6-30]), where Pang discloses the ability to use a machine learning platform to determine performance features to optimize a service request.);
generating one or more service profile recommendations for the service according to the determined service performance features ((Pang; Figs. 1-2; [col. 10, lines 46-56; col. 13, lines 54-67]), where Pang discloses the ability to provide recommendations to optimize the service request.); and
adjusting, using the service profile recommendations, one or more settings of the service to optimize a performance of the service ((Pang; [col. 9, lines 7-30]), where Pang discloses the ability to scale/adjust the settings to optimize the performance.).

As to Claim 15, Pang discloses the method of claim 14, further comprising:
storing the service profile recommendations in a server memory (Pang; [col. 14, lines 40-57]); and
at a later point in time when a communication link between the IHS and the server is deleted and then re-established, adjusting one or more settings of the service to optimize a performance of the service using the service profile recommendations ((Pang; [col. 29, lines 11-26]), where Pang discloses the ability to store and adjust the settings to optimize the performance.).

As to Claim 17, Pang discloses the method of claim 11, further comprising:
repeating the actions of determining the application profile recommendations ((Pang; Fig. 1; [col. 9, lines 6-30]), where Pang discloses the ability to use a machine learning platform to determine performance features to optimize a service request.), generating the profile recommendations ((Pang; Figs. 1-2; [col. 10, lines 46-56; col. 13, lines 54-67]), where Pang discloses the ability to provide recommendations to optimize the service request.), adjusting the settings ((Pang; [col. 9, lines 7-30]), where Pang discloses the ability to scale/adjust the settings to optimize the performance.), and transmitting the application profile recommendations to the server at ongoing intervals ((Pang; Fig. 3; [abs; col. 9, lines 7-30]), where Pang discloses based on the determined recommendations, the workload can be transferred to another cloud server to optimize the service.).

As to Claim 18, Pang discloses the method of claim 11, further comprising:
repeating the actions of determining the application profile recommendations ((Pang; Fig. 1; [col. 9, lines 6-30]), where Pang discloses the ability to use a machine learning platform to determine performance features to optimize a service request.), generating the profile recommendations ((Pang; Figs. 1-2; [col. 10, lines 46-56; col. 13, lines 54-67]), where Pang discloses the ability to provide recommendations to optimize the service request.), adjusting the settings ((Pang; [col. 9, lines 7-30]), where Pang discloses the ability to scale/adjust the settings to optimize the performance.), and transmitting the application profile recommendations to the server when a specified threshold of at least one of the application performance features telemetry data element has been crossed ((Pang; Fig. 3; [abs; col. 9, lines 7-30]), where Pang discloses based on the determined recommendations, the workload can be transferred to another cloud server to optimize the service.).

As to Claim 19, Pang discloses the method of claim 11, further comprising transmitting the application profile recommendations to the server using a ML hinting technique.

As to Claim 20, (Pang; [col. 9, lines 7-30]).discloses a memory storage device having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS), cause the IHS to:
determine one or more application performance features of a target application  using an application machine learning (ML) engine ((Pang; Fig. 1; [col. 9, lines 6-30]), where Pang discloses the ability to use a machine learning platform to determine performance features to optimize a service request.);
generate one or more application profile recommendations for the target application according to the determined application performance features ((Pang; Figs. 1-2; [col. 10, lines 46-56; col. 13, lines 54-67]), where Pang discloses the ability to provide recommendations to optimize the service request.);
adjust one or more settings of the IHS to optimize a performance of the target application ((Pang; [col. 9, lines 7-30]), where Pang discloses the ability to scale/adjust the settings to optimize the performance.); and
transmit the one or more application profile recommendations to a server that is configured to provide a service for the target application, wherein the server uses the one or more application profile recommendations to provision the service for use by the target application ((Pang; Fig. 3; [abs; col. 9, lines 7-30]), where Pang discloses based on the determined recommendations, the workload can be transferred to another cloud server to optimize the service.).

Allowable Subject Matter

Claim(s) 7 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        11.4.2022